Citation Nr: 1127593	
Decision Date: 07/25/11    Archive Date: 08/02/11

DOCKET NO.  09-02 225	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss disability.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant, his spouse, M.F., and his daughter, G.G.


ATTORNEY FOR THE BOARD

E. I. Velez, Counsel
INTRODUCTION

The Veteran had active service from August 1944 to January 1947.

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a May 2007 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Houston, Texas.

A hearing in front of the undersigned Acting Veterans Law Judge was held in May 2011.  A transcript of the hearing has been associated with the claim file.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

Bilateral hearing loss disability and tinnitus are causally related to the Veteran's active duty service.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss disability was incurred in service.  38 U.S.C.A. §§ 1110, 1131, 1154(a), 5103, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.385 (2010).

2.  Tinnitus was incurred in service.  38 U.S.C.A. §§ 1110, 1131, 1154(a), 5103, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2010).



REASONS AND BASES FOR FINDING AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002) redefined VA's duty to assist claimants in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

However, as the Board is granting the claim for service connection, the claim is substantiated, and there are no further VCAA duties.  Wensch v. Principi, 15 Vet App 362, 367-368 (2001); see also 38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004) (the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance).

Legal Criteria and Analysis

The Veteran seeks service connection for bilateral hearing loss disability and tinnitus.

Veterans are entitled to compensation from the Department of Veterans Affairs if they develop a disability "resulting from personal injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty."  38 U.S.C. §§ 1110, 1131.  To establish a right to compensation for a present disability, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so- called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Holton v. Shinseki, 557 F.3d 1362 (2009).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Certain chronic disabilities, such as organic diseases of the nervous system, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.  In an October 4, 1995, opinion, VA's Under Secretary for Health determined that it was appropriate to consider high frequency sensorineural hearing loss an organic disease of the nervous system and therefore a presumptive disability.

Service connection for impaired hearing shall only be established when hearing status as determined by audiometric testing meets specified pure tone and speech recognition criteria.  Audiometric testing measures threshold hearing levels (in decibels) over a range of frequencies (in Hertz).  Hensley v. Brown, 5 Vet. App. 155, 158 (1993).

The determination of whether a veteran has a disability based on hearing loss is governed by 38 C.F.R. § 3.385.  For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The Board notes initially that, although the appellant served during a period of war, the evidence does not suggest, and the appellant does not contend that he engaged in combat with the enemy, or that his claimed hearing loss disability and tinnitus are related to combat.  As such, the combat rule is not applicable.  38 U.S.C.A.  § 1154(b) (West 2002), 38 C.F.R. § 3.304(d) (2010).

Service treatment records reflect no complaints or findings for hearing loss or tinnitus.  A separation physical of December 1946 shows whisper voice testing was 15/15 bilaterally.  However, it does not appear that pure tone threshold levels were measured.  

The Veteran has argued that his bilateral hearing loss disability is due to excessive treatment with Penicillin in service.  A review of the service treatment records shows that the Veteran was treated for tonsillitis in service.  His treatment included very high doses of Penicillin in a short period of just days.  On June 3, 1946, he was administered 800,000 units of Penicillin.  The units were administered in a period of 17 days.  On July 17, 1946, he was administered 30,000 units of penicillin every 3 hours for a period of five days.  On August 27 through 31, 1946 he was administered 20,000 units every 3 hours.  In October 1946, he was treated for an infection of the left middle finger.  Treatment included administration of 1,100,000 units of Penicillin on October 25, 1946.  The units were administered in a period of 10 days.  

The Veteran was afforded a VA examination in April 2007.  At the time, he reported noise exposure in service from firearms, firing range, demolitions and from being a truck driver.  He stated he did not use any ear protection during service.  He reported post-service noise exposure from being a truck driver, power tools, chainsaws, power lawn mower, farm equipment, weed eater, and leaf/grass blower.  He reported gradual hearing loss in the left ear and tinnitus with an onset five or six years before.  On the authorized audiological evaluation, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
50
30
30
45
65
LEFT
60
65
65
70
65

Speech audiometry revealed speech recognition ability of 90 percent in the right ear and of 50 in the left ear.  The diagnosis was moderate sensorineural loss to moderately severe sensorineural loss in the right ear; and, moderately severe to severe sensorineural loss in the left ear.  The diagnosis also included tinnitus.  The examiner opined that the hearing loss was not consistent with noise exposure and hearing was normal upon separation, therefore, hearing loss was not at least as likely as not related to his noise exposure in service.  She further opined that tinnitus was not related to his military noise exposure since the Veteran reported he started to hear the roaring five to six years previously.

A VA medical opinion was obtained in April 2007 regarding the relationship between the administration of antibiotics in service and the claimed bilateral hearing loss disability.  The VA examiner stated that the Veteran has asymmetric sensorineural hearing loss and "it was determined that he had an episode where he received many antibiotics during World War II after which he was able to determine that there was some hearing loss in both of the ears.  It is unlikely as it is not that this is related to the administration of IV antibiotics but he cannot tell us if there is a sudden decrease in the hearing so it is hard for us to determine if this is really related to the antibiotics or not however he does complain of hearing loss since that time."  It was also noted that the Veteran was exposed to loud noises without any hearing protection.  

The Veteran submitted three private physician's opinions in support of his claim.  In a letter of October 2006, Dr. K.R.G., stated that the Veteran had been his patient for several years and he had a long standing history of hearing loss.  He stated that in his medical opinion his hearing loss is secondary to aggressive antibiotic therapy he received during hospitalization in 1944.  He was treated while stationed in Germany in the armed forces.  

In a letter of November 2006, Dr. N. L., stated that she had treated the Veteran since October 2004 for severe Candiasis which can be the result of antibiotic treatment.  She stated that the Veteran underwent intense antibiotic therapy as a result of acute tonsillitis in service and that this intense antibiotic treatment where he reported receiving 162 Penicillin shots could have resulted in health consequences related to nerve damage and hearing loss.  Therefore, she opined that hearing loss could be related directly to the treatment he received in service.  

In a letter of May 2010, V.H.F., Director of Audiology of Balance Diagnostic, stated that she had known the Veteran for over fifteen years, and  treated him for  his hearing loss.  She stated that when taking the case history, the Veteran reported acoustic trauma after repeated noise exposure.  She stated that he reported tinnitus was also noted after such exposure.  She noted that the Veteran had consistently reported that his hearing loss and tinnitus began during his service in the military and that based on his in-service history of extreme acoustic trauma represented by noise exposure, it was her opinion that his hearing loss and tinnitus were more likely than not due to noise exposure in the service.  

Initially, the Board finds that the April 2007 VA examination report shows that the Veteran meets the criteria for a hearing loss disability under 38 C.F.R. § 3.385.  However, the Board notes that there are conflicting medical opinions of record.  Nevertheless, after looking at the entirety of the record and resolving all doubt in the Veteran's favor, the Board finds that service connection for hearing loss and tinnitus is warranted.

Regarding the claim for service connection for bilateral hearing loss disability, the Board notes that the service treatment records confirm the Veteran underwent intensive treatment with Penicillin while in service.  In this regard, the Board notes there are three opinions of record.  The Veteran has submitted two private medical opinions which state the Veteran's hearing loss disability was caused by the intense Penicillin treatment in service.  On the other hand, the VA examiner's opinion of April 2007 states that such a relationship is unlikely.  Regarding the April 2007 VA opinion, the Board finds that the opinion rendered is contradictory at best.  The examiner does not seem to specifically state that the Veteran's hearing loss was not caused by the administration of antibiotics in service.  Rather, he states that while the Veteran has reported hearing loss since that time, he has not reported sudden hearing loss and therefore an opinion is difficult to provide.  The opinion rendered basically amounts to a non-opinion.  In essence, while the examiner has stated that the hearing loss is unlikely related to the administration of antibiotics, the reasoning provided states that an opinion is difficult to give.  Therefore, the Board affords little probative value to the VA opinion of April 2007.

On the other hand, the private opinions were provided by physician's who had been treating the Veteran for some time and therefore were familiar with his history and disability.  Moreover, the November 2006 private medical opinion states that the penicillin treatment could have resulted in health consequences related to nerve damage and hearing loss.  This reasoning is supported by the VA opinion of April 2007 which notes that the Veteran's hearing loss is not consistent with acoustic trauma and is possibly vascular in nature.  The VA examiner clearly stated that the hearing loss was not due to acoustic trauma; while she provided a possible alternative, vascular in nature, she did not conclusively state so.  Therefore, the opinion does not contradict the private opinions, but rather supports them in that it establishes the hearing loss is not due to acoustic trauma.  Therefore, the Board affords greater probative weight to the private medical opinions and finds that service connection is warranted for bilateral hearing loss disability.

In regards to the claim for tinnitus, the Board notes that the Veteran testified credibly that he first experienced tinnitus in service and has had tinnitus since service.  The Board notes that the Veteran is competent to report tinnitus.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  Further, lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  Citing Buchanan and Jandreau, the Federal Circuit recently reiterated that it had previously and explicitly rejected the view that competent medical evidence is required when the determinative issue in a claim for benefits involves either medical etiology or a medical diagnosis.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Here, the Veteran is competent to report when he first started experiencing ringing in his ears.  He is also competent to report a continuity of symptoms since service.  

Moreover, the Veteran's wife also testified that the Veteran would mention hearing a noise she could not hear.  In addition, a private medical opinion of May 2010 from the Director of Audiology of Balance Diagnostics, states that the Veteran's tinnitus is more likely than not due to noise exposure in service.  The opinion further noted that the Veteran had reported tinnitus since service.  The Board accepts the Veteran was exposed to noise in service.  He has argued that he was exposed to noise as a truck driver in service and from artillery in the range.  The Board notes that the Veteran's DD 214 confirms he was a truck driver in service and therefore noise exposure is conceded as consistent with his service.  

The Board acknowledges the April 2007 VA opinion wherein the examiner opined that tinnitus was less likely than not due to noise exposure in service.  The Board notes that the reasoning provided for the opinion was that the Veteran reported he started hearing the roaring five to six years before.  However, as noted, the Board accepts and finds credible the Veteran's assertions that he experienced tinnitus in service and since then.  Moreover, the May 2010 private examiner has stated she has treated the Veteran for fifteen years and that the Veteran has consistently reported tinnitus since service.  As such, the Board finds that the April 2007 VA opinion is based on an erroneous factual premise and affords it little probative value.

In light of the available evidence, and with resolution of reasonable doubt in the Veteran's favor, the Board finds that service connection for tinnitus is warranted.  See Ashley v. Brown, 6 Vet.App. 52, 59 (1993), citing 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (under the "benefit- of-the-doubt" rule, where there exists "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the veteran shall prevail upon the issue).  Thus, service connection for tinnitus is allowed.

In sum, in considering the record in its entirety and resolving all doubt in the Veteran's favor, the Board finds that the evidence shows the Veteran's hearing loss disability and tinnitus are due to his active duty service.  Service connection is granted.



ORDER

Service connection for bilateral hearing loss disability is granted.

Service connection for tinnitus is granted.



____________________________________________
J.N. MOATS
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


